DISMISS; Opinion Filed January 9, 2019.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-18-00079-CV

                           BANK OF AMERICA, N.A., Appellant
                                         V.
                            PATRICIA D. PARRISH, Appellee

                       On Appeal from the County Court at Law No. 7
                                   Collin County, Texas
                           Trial Court Cause No. 007-00544-2016

                             MEMORANDUM OPINION
                   Before Justices Partida-Kipness, Pedersen, III, and Carlyle
                                   Opinion by Justice Carlyle

       The Court has before it appellant’s December 19, 2018 “Motion to Withdraw Appeal.”

Appellant states the subject matter of the appeal was part of an October 25, 2018 discharge issued

in bankruptcy proceedings and requests that this Court “withdraw the appeal.”

       We GRANT appellant’s motion and DISMISS the appeal. See TEX. R. APP. P. 42.1.


                                                            /CORY L. CARLYLE/
                                                            CORY L. CARLYLE
                                                            JUSTICE
180079F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 BANK OF AMERICA, N.A., Appellant                   On Appeal from the County Court at Law
                                                    No. 7, Collin County, Texas
 No. 05-18-00079-CV         V.                      Trial Court Cause No. 007-00544-2016.
                                                    Opinion delivered by Justice Carlyle.
 PATRICIA D. PARRISH, Appellee                      Justices Partida-Kipness and Pedersen, III
                                                    participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee PATRICIA D. PARRISH recover her costs of this appeal
from appellant BANK OF AMERICA, N.A..


Judgment entered this 9th day of January, 2019.




                                              –2–